           Case 2:20-cv-00409-JLR-MAT Document 33 Filed 03/19/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
            KARLENA DAWSON, et al.,                        CASE NO. C20-0409JLR-MAT
10
                                 Petitioner-Plaintiffs,    ORDER DENYING
11                                                         TEMPORARY RESTRAINING
                   v.                                      ORDER
12
            NATHALIE ASHER, et al.,
13
                            Respondent-Defendants.
14
                                    I.     INTRODUCTION
15
            Before the court is Petitioner-Plaintiffs Karlena Dawson, Alfredo Espinoza
16
     Esparza, Normal Lopez-Nunez, Marjoris Ramirez Ochoa, Maria Gonzalez Mendoza, Joe
17
     Hlupheka Bayana, Leonidas Plutin Hernandez, Kelvin Melgar Alas, and Jesus Gonzalez
18
     Herrera’s (collectively, “Plaintiffs”) motion for a temporary restraining order (“TRO”).
19
     (Mot. (Dkt. # 2).) Respondent-Defendants Nathalie Asher, Matthew T. Albence, Steven
20
     Langford, and United States Immigration and Customs Enforcement (“ICE”)
21
     (collectively, “Defendants”) filed a response. (See Resp. (Dkt. # 28).)
22


     ORDER - 1
             Case 2:20-cv-00409-JLR-MAT Document 33 Filed 03/19/20 Page 2 of 6



 1           The court has reviewed the motion, the response, the petition and complaint 1

 2   (Compl. (Dkt. # 1)), the parties’ submissions in support of and in opposition to the

 3   motion, the relevant portions of the record, and the applicable law. Being fully advised, 2

 4   the court DENIES the motion.

 5                                       II.    BACKGROUND

 6        Plaintiffs are nine individuals currently held in civil detention by ICE at the Tacoma

 7   Northwest Detention Center (“NWDC”) in Tacoma, Washington. (See Compl. ¶¶ 39-66.)

 8   On March 16, 2020, Plaintiffs filed their complaint, seeking a writ of habeas corpus, or in

 9   the alternative, injunctive relief, against Defendants. (See id. at 20.) Plaintiffs represent

10   that they are “particularly vulnerable to serious illness or death if infected by COVID-19”

11   as a result of their age and/or medical condition. (See id. ¶¶ 39-66.) Plaintiffs then filed

12   the present motion, in which they seek “immediate release” from detention as they await

13   adjudication of their immigration cases. (See Mot. at 7.) They argue that “[t]he

14   conditions of immigration detention facilities pose a heightened public health risk for the

15   spread of COVID-19” due to “crowding, the proportion of vulnerable people detained,

16   and often scant medical care resources,” in addition to the inability to achieve the social

17   //

18   //

19
             1
               Petitioner-Plaintiffs’ initial filing is a “petition for writ of habeas corpus . . . and
20   complaint for injunctive relief.” (See Compl. at 1.) For simplicity’s sake, the court refers to the
     parties as “Plaintiffs” and “Defendants” and the petition-complaint as the “complaint.”
21           2
            Neither party requests oral argument (see Mot. at 1; Resp. at 1), and the court finds oral
     argument unnecessary to its disposition of the motion, see Local Rules W.D. Wash. LCR 7(b)(4);
22   LCR 65(b)(3).


     ORDER - 2
           Case 2:20-cv-00409-JLR-MAT Document 33 Filed 03/19/20 Page 3 of 6



 1   distancing needed to effectively prevent the spread of COVID-19. (See id.) The court

 2   now considers the motion.

 3                                        III.     ANALYSIS

 4          Plaintiffs contend that their continued detention in the face of the COVID-19

 5   pandemic violates their Fifth Amendment right to reasonable safety while in custody.

 6   (See Mot. at 12.) For the reasons set forth below, the court DENIES Plaintiffs’ motion

 7   for a TRO.

 8   A.     Legal Standard

 9          The standard for issuing a TRO is the same as the standard for issuing a

10   preliminary injunction. See New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434

11   U.S. 1345, 1347 n.2 (1977). A TRO is “an extraordinary remedy that may only be

12   awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat.

13   Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “The proper legal standard for

14   preliminary injunctive relief requires a party to demonstrate (1) ‘that he is likely to

15   succeed on the merits, (2) that he is likely to suffer irreparable harm in the absence of

16   preliminary relief, (3) that the balance of equities tips in his favor, and (4) that an

17   injunction is in the public interest.’” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th

18   Cir. 2009) (citing Winter, 555 U.S. at 20).

19          As an alternative to this test, a preliminary injunction is appropriate if “serious

20   questions going to the merits were raised and the balance of the hardships tips sharply in

21   the plaintiff’s favor,” thereby allowing preservation of the status quo when complex legal

22   questions require further inspection or deliberation. All. for the Wild Rockies v. Cottrell,


     ORDER - 3
            Case 2:20-cv-00409-JLR-MAT Document 33 Filed 03/19/20 Page 4 of 6



 1   632 F.3d 1127, 1134-35 (9th Cir. 2011). However, the “serious questions” approach

 2   supports the court’s entry of a TRO only so long as the plaintiff also shows that there is a

 3   likelihood of irreparable injury and that the injunction is in the public interest. Id. at

 4   1135. The moving party bears the burden of persuasion and must make a clear showing

 5   that it is entitled to such relief. Winter, 555 U.S. at 22.

 6   B.     Plaintiffs’ Motion

 7          The court concludes that Plaintiffs do not meet their burden to make a clear

 8   showing that they are likely to succeed on the merits or that they are likely to face

 9   irreparable harm. Therefore, the court DENIES Plaintiffs’ motion for a TRO. 3

10          1. Likelihood of Success on the Merits

11          To evaluate the constitutionality of a pretrial detention condition under the Fifth

12   Amendment, a district court must determine whether those conditions “amount to

13   punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535, 99 S. Ct. 1861, 1872, 60

14   L. Ed. 2d 447 (1979); see also see also Kingsley v. Hendrickson, --- U.S. ---, 135 S. Ct.

15   2466, 2473-74 (2015). Punishment may be shown through express intent or a restriction

16   or condition that is not “reasonably related to a legitimate governmental objective.” Bell,

17   441 U.S. at 539.

18   //

19   //

20          3
               Having concluded that Plaintiffs fail to meet the first two prongs of the TRO standard,
     the court finds it unnecessary to address the third and fourth prongs. Defendants also raise
21
     arguments based on Article III standing and the limits of the habeas statutes. Plaintiffs have not
     had an opportunity to respond to those arguments, and because they are not necessary to resolve
22   Plaintiffs’ present motion, the court leaves them for another day.


     ORDER - 4
           Case 2:20-cv-00409-JLR-MAT Document 33 Filed 03/19/20 Page 5 of 6



 1          First, Plaintiffs do not present allegations or evidence to show Defendants have an

 2   “express intent” to punish Plaintiffs. (See generally Mot.) Second, preventing detained

 3   aliens from absconding and ensuring that they appear for removal proceedings is a

 4   legitimate governmental objective. See Jennings v. Rodriguez, --- U.S ---, 138 S. Ct. 830,

 5   836 (2018); Demore v. Kim, 538 U.S. 510, 523 (2003); Zadvydas v. Davis, 533 U.S. 678,

 6   690-91 (2001). Third, Plaintiffs’ current confinement does not appear excessive in

 7   relation to that objective. Plaintiffs do not cite to authority, and the court is aware of

 8   none, under which the fact of detention itself becomes an “excessive” condition solely

 9   due to the risk of a communicable disease outbreak—even one as serious as COVID-19.

10          Plaintiffs’ cited authority addresses the exposure of inmates or detainees to

11   existing conditions within the facility at issue. See, e.g., Hutto v. Finney, 437 U.S. 678,

12   682-83 (1978) (mingling of inmates with infectious diseases with others); Gates v.

13   Collier, 501 F.2d 1291, 1300 (5th Cir. 1974) (same); Helling v. McKinney, 509 U.S. 25 at

14   33, 35 (1993) (placement of inmate with emphasema in a cell with a cellmate who

15   smoked often). Here, there is no evidence that anyone at NWDC has COVID-19, and

16   Plaintiffs do not address the measures Defendants are taking to prevent such a spread

17   from occurring. (See Resp. at 3-6 (detailing measures to prevent the spread of

18   COVID-19, including suspending social visitation, assessing detainees for fever and

19   respiratory illness, isolating detainees with COVID-19-compatible symptoms, and

20   instructing detainees on hand washing and hygiene).) Finally, even if Plaintiffs could

21   show a Fifth Amendment violation, Plaintiffs provide no authority under which such a

22   violation would justify immediate release, as opposed to injunctive relief that would


     ORDER - 5
           Case 2:20-cv-00409-JLR-MAT Document 33 Filed 03/19/20 Page 6 of 6



 1   leave Plaintiffs detained while ameriolating any alleged violative conditions within the

 2   facility. Thus, the court concludes that Plaintiffs fail to meet their burden of clearly

 3   showing that they are likely to succeed on the merits of their claims.

 4          2. Irreparable Harm

 5          Plaintiffs do not show that “irreparable injury is likely in the absence of an

 6   injunction.” Winter, 555 U.S. at 22. The “possibility” of harm is insufficient to warrant

 7   the extraordinary relief of a TRO. See id. There is no evidence of an outbreak at the

 8   detention center or that Defendants’ precautionary measures are inadequate to contain

 9   such an outbreak or properly provide medical care should it occur. 4 Accordingly, the

10   court concludes that Plaintiffs fail to meet their burden of clearly showing that irreparable

11   harm is likely in the absence of an injunction.

12                                       IV.     CONCLUSION

13          For the foregoing reasons, the court DENIES Plaintiffs’ motion for a temporary

14   restraining order (Dkt. # 2).

15          Dated this 19th day of March, 2020.

16

17                                                      A
                                                        JAMES L. ROBART
18
                                                        United States District Judge
19

20

21          4
             The court is mindful of the gravity and rapidly changing nature of the COVID-19
     pandemic. The court emphasizes that this order is based on and extends no further than the
22   narrow set of facts, arguments, and requested relief presently before the court.


     ORDER - 6
